FIRST REAL ESTATE INVESTMENT TRUST OF NEW JERSEY 2007 ANNUAL REPORT Our Company, Our Vision Since 1961, First Real Estate Investment Trust of New Jersey (FREIT) has been an equity real estate investment trust that takes pride in its investment portfolio. Whether apartment communities, shopping centers and commercial buildings, or mixed-use developments, every project we invest in is for the long-term. This is our focus. We conduct our operations in compliance with the requirements for qualifying as a real estate investment trust pursuant to the Federal Internal Revenue Code. As a result, we receive favorable tax treatment as provided under the tax code. FREIT has recorded a profit and has paid dividends to its shareholders during each year since its founding. Our impressive record of performance over the last four decades is a tribute to the outstanding efforts made by Hekemian & Co., Inc., a real estate management and brokerage company that has managed FREIT’s assets since its inception. Our offices are located at Corporate 505, 505 Main Street, Hackensack, New Jersey. The Year In Review We are pleased to report that 2007 marked another year of continued success and profitability for FREIT. We continue to capitalize on our broad creativity and knowledge in commercial and residential real estate in order to adapt and properly position the Company in a constantly evolving competitive investment environment. This year, net income and Funds From Operations (FFO) increased, and significant progress was made toward achieving our goals at our major development projects. · Real estate revenues increased 8% to 40.7 million · Operating income increased 6% to 17.2 million · Net income from continuing operations increased 4% to $5.2 million · Funds From Operations (FFO) increased to 242 .8 million (historical basis) · Dividens 4% to $1.30 per share Contents The Year In Review 1 Message to Our Shareholders 8 Property Holdings 10 Graphs 11 Fiscal 2007 Financial Highlights 12 Form 10-K 13 Officers& Trustees back cover The Boulders at Rockaway - Rockaway, New Jersey The Boulders at Rockaway has rapidly proven to be a very successful and profitable development having reached stabilized occupancy (currently 93% occupied) during fiscal 2007. This 129-unit residential property was completed and available for occupancy in October of 2006 and we anticipate the prosperity of The Boulders at Rockaway to contribute to net income and cash flow in fiscal 2008. Damascus Center - Damascus, Maryland In June 2007, we commenced Phase I of our modernization and expansion at Damascus Center, in which FREIT holds a 70% interest. The redevelopment will expand the center from its current configuration of approximately 139,000 square feet to approximately 150,000 square feet, and will be anchored by a modern 58,000 square foot Safeway supermarket. Construction of Phase I is scheduled for completion during July 2008, while its complete renovation will be expected sometime during calendar 2009. The Rotunda - Baltimore, Maryland In December 2007, the Baltimore City Planning Commission approved our plans to expand and modernize The Rotunda, a 217,000 square foot office and retail mixed-use facility that spans 11.5 acres and in which FREIT has 60% ownership.
